
	
		II
		111th CONGRESS
		1st Session
		S. 400
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2009
			Mr. Sanders (for
			 himself, Mr. Brown, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To expand the authority and responsibilities of the
		  Oversight Panel of the Troubled Asset Relief Program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Financial Crisis Investigation Act
			 of 2009.
		2.Expanding the
			 authority of the tarp congressional oversight panelSection 125 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5233) is amended by adding at the end the
			 following:
			
				(h)Additional
				dutiesThe Oversight Panel shall—
					(1)investigate all
				causes, domestic and global, of the current financial and economic crisis in
				the United States, including the collapse of major financial and commercial
				firms and the deterioration of the credit and housing markets;
					(2)investigate the
				role in the financial and economic crisis, if any, of—
						(A)any financial or
				commercial corporation, partnership, hedge fund, private equity firm, or
				entity, including any of their employees;
						(B)the Securities
				and Exchange Commission;
						(C)nationally
				recognized statistical rating organizations, as that term is defined in section
				3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) including any of
				their employees;
						(D)the Commodity
				Futures Trading Commission;
						(E)the Federal
				National Mortgage Association or the Federal Home Loan Mortgage
				Corporation;
						(F)trading
				facilities for commodities, as those terms are defined in section 1a of the
				Commodity Exchange Act (7 U.S.C. 1a), and self-regulatory organizations, as
				that term is defined in section 3 of the Securities Exchange Act of 1934 (15
				U.S.C. 78c);
						(G)the Federal
				banking agencies, as that term is defined in section 3 of the Federal Deposit
				Insurance Act (12 U.S.C. 1813); and
						(H)any other
				governmental or nongovernmental entity including any of their employees;
						(3)conduct a
				top-to-bottom review of the Nation's existing financial regulatory structure
				and the contribution of the current structure to the stability or instability
				of financial markets, in order to develop a comprehensive framework for—
						(A)reforming the
				laws governing our Nation's financial markets;
						(B)strengthening
				regulatory agencies; and
						(C)improving
				transparency and oversight;
						(4)analyze—
						(A)the impact of the
				financial regulatory structure on the health and stability of the United States
				economy;
						(B)the
				sustainability of the Nation's financial institutions; and
						(C)the financial
				well-being of American taxpayers;
						(5)review and
				consider all aspects of financial regulation, including the regulation
				of—
						(A)bank holding
				companies, financial holding companies, commercial banks, investment banks,
				savings associations, credit unions, and industrial loan companies;
						(B)payment and
				settlement systems;
						(C)hedge funds,
				private equity funds, and the markets for alternative investments;
						(D)special purpose
				vehicles and off-balance sheet financing for financial companies;
						(E)the
				securitization of mortgages and other assets;
						(F)exchange-based,
				electronic, and over-the-counter markets for financial derivative
				products;
						(G)the mortgage
				finance industry, including mortgage brokers and mortgage lending
				institutions;
						(H)equity markets,
				including short-selling practices, and commodity futures markets; and
						(I)the insurance
				industry and its role in the financial markets;
						(6)submit reports
				required by subsection (b); and
					(7)refer to the
				Attorney General of the United States, any appropriate State attorney general,
				or any other appropriate law enforcement official any person that the Oversight
				Panel finds may have violated the laws of the United States in relation to such
				crisis.
					(i)Hearings and
				evidence
					(1)In
				generalThe Oversight Panel shall, for purposes of carrying out
				this section—
						(A)hold regular
				hearings, sit and act at times and places, take testimony, receive evidence,
				and administer oaths; and
						(B)require, by
				subpoena or otherwise, the attendance and testimony of witnesses and the
				production of books, records, correspondence, memoranda, papers, and other
				documents.
						(2)Subpoenas
						(A)ServiceSubpoenas
				issued under paragraph (1)(B) may be served by any person designated by the
				Oversight Panel.
						(B)Enforcement
							(i)In
				generalIn the case of contumacy or failure to obey a subpoena
				issued under paragraph (1)(B), the United States district court for the
				judicial district in which the subpoenaed person resides, is served, or may be
				found, or where the subpoena is returnable, may issue an order requiring such
				person to appear at any designated place to testify or to produce documentary
				or other evidence. Any failure to obey the order of the court may be punished
				by the court as a contempt of that court.
							(ii)Additional
				enforcementSections 102 through 104 of the Revised Statutes of
				the United States (2 U.S.C. 192 through 194) shall apply in the case of any
				failure of any witness to comply with any subpoena or to testify when summoned
				under the authority of this section.
							(3)ContractingThe
				Oversight Panel may enter into contracts to enable the Oversight Panel to
				discharge its duties under this section.
					(4)Information
				from Federal agenciesThe Oversight Panel may secure directly
				from any department, agency, or instrumentality of the United States any
				information related to any inquiry of the Oversight Panel conducted under this
				Act. Each such department, agency, or instrumentality shall, to the extent
				authorized by law, furnish such information directly to the Oversight Panel
				upon request, not later than 7 days after the date on which such request is
				made.
					(5)Information
				from financial or commercial corporations, partnerships, hedge funds, private
				equity firms, or entitiesThe Oversight Panel may secure directly
				from any financial or commercial corporations, partnerships, hedge funds,
				private equity firms, or entities any information related to any inquiry of the
				Oversight Panel conducted under this section. Each shall, to the extent
				authorized by law, furnish such information directly to the Oversight Panel
				upon request not later than 7 days after the date on which such request is
				made.
					(6)Assistance from
				Federal agencies
						(A)Department of
				the treasury
							(i)In
				generalThe Secretary shall provide all amounts necessary to
				defray the costs and provide administrative support and other services to the
				Oversight Panel for the performance of the functions of the Oversight
				Panel.
							(ii)LimitationThe
				value of the assistance required to be provided by the Secretary under this
				subparagraph may not exceed $4,000,000.
							(B)Other
				departments and agenciesIn addition to the assistance prescribed
				in subparagraph (A), departments and agencies of the United States are
				authorized to provide to the Oversight Panel such services, funds, facilities,
				staff, and other support services as they may determine advisable and as may be
				authorized by law.
						(7)GiftsThe
				Oversight Panel may accept, use, and dispose of gifts or donations of services
				or property.
					(8)Postal
				servicesThe Oversight Panel may use the United States mails in
				the same manner and under the same conditions as departments and agencies of
				the United States.
					(9)Powers of
				subcommittees, members, and agentsAny subcommittee, member, or
				agent of the Oversight Panel may, if authorized by the Oversight Panel, take
				any action which the Oversight Panel is authorized to take by this
				section.
					.
		3.Reports of the
			 oversight panelSection 125(b)
			 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5233(b)) is
			 amended by adding at the end the following:
			
				(3)Final report on
				financial crisisNot later than 100 days after the date of
				enactment of this paragraph, the Oversight Panel shall submit to the President
				and Congress a report containing—
					(A)the findings and
				conclusions of the Oversight Panel on the causes of the current financial and
				economic crisis in the United States; and
					(B)such findings,
				conclusions, and recommendations for statutory and regulatory changes as a
				majority of Oversight Panel members finds are necessary to prevent a financial
				and economic crisis comparable to the current financial and economic crisis in
				the United States.
					(4)Interim
				reportsAt any time after the first meeting of the Oversight
				Panel, the Oversight Panel may submit to the President and Congress an interim
				report containing such findings, conclusions, and recommendations for
				corrective measures as have been agreed to by a majority of Oversight Panel
				members.
				.
		
